Citation Nr: 1715944	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability. 

2.  Entitlement to a disability rating greater than 10 percent for the service-connected left knee bursitis and tendonitis (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty in from October 1992 to May 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was before the Board in January 2015 at which time it was remanded for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's previous remand directives, the Veteran was provided an additional VA examination in July 2015 to determine the severity of his left knee disability.  The United States Court of Appeals for Veterans Claims has held that, in order to permit an adjudicator to determine the proper disability rating for a joint disability, an examination must, whenever possible, include the results of the range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups."  Correia v. McDonald, 28 Vet. App. 158, 169 (2016).  While range of motion testing results were provided, there is no indication that active and passive range of motion testing was conducted.  See 38 C.F.R. § 4.59.  Further, it appears that there was testing on weight-bearing, however, findings regarding non-weight-bearing were not provided.  Therefore, the examination is insufficient to determine the Veteran's left knee disability claim.  

The Board also finds that the medical opinion provided by the July 2015 VA examiner is inadequate to determine the Veteran's service connection claim.  In this regard, the examiner opined that it was less likely than not that the Veteran's right knee disability was incurred in or caused by the claimed in-service injury, event, or illness.  In support of this finding, the examiner noted that medical records revealed no documented chronicity or residual disability and/or treatment related to right knee injury or degenerative joint disease.  The examiner referenced a VA medical record date in July 2001 where the Veteran specifically reported left knee pain.  However, the Board notes that in the report of an April 1997 VA examination, it was noted that the Veteran had a history of right knee popping, stiffness, and pain.  Additionally, in a June 2001 treatment record, the Veteran reported both left and right knee pain.  In the report of a November 2009 VA examination, it was noted that the Veteran reported right knee pain since 1995.  The Board observes that symptoms, not treatment are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

With regard to secondary service connection, the examiner concluded that the right knee disability was not aggravated by the service-connected left knee disability.  In so finding, the examiner noted that in order for a condition to get aggravated or worsened beyond the natural progression, it needed to have pre-existed service.  However, the examiner did not provide a rationale as to why the right knee disability had to preexist military service for aggravation to occur.  

The Board notes that pursuant to 38 C.F.R. § 3.310(a) (2016), additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Thus, the opinion is inadequate.  

In light of the foregoing, on remand an additional VA examination must be provided and should opinion obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left disability and to determine the nature and etiology of his right knee disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.

The examination report should include range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

Additionally, the examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knees, if any.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.

Thereafter, the physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right knee disability was incurred in service or is otherwise causally related to his active service or any incident therein, to include the February 1995 fall?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right knee disability was caused by his service-connected left knee disability?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's right knee disability has been aggravated (chronically worsened) by his service-connected left knee disability?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss and consider the Veteran's report of the onset of right knee pain.  

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




